Van Syckel J.
(dissenting). This is a suit brought by Christie, the plaintiff below, against Wharton to recover $1,500, a year’s wages, less $45 earned by him elsewhere, after he was discharged from Wharton’s employment. ■ The plaintiff recovered judgment for his full claim, and Wharton now seeks to set aside that judgment for alleged error in the trial court.
I will discuss such alleged errors as are deemed of sufficient importance to be considered.
The defendant below requested the court to charge the jury that the plaintiff’s refusal to obey Constable’s order to make an estimate for bottles was a legal cause for his discharge. The court refused so to charge.
Christie testified before the jury that he was under a contract with Wharton to serve as superintendent of his glass works for one year from July 1st, 1882, at a salary of $1,500 • that he worked in that capacity until September 14th, 1882, when Constable, who represented Wharton in the office business, directed him to make out an estimate for bottles, which he declined to do, because he said that Wharton had forbidden him to do any office work. Constable thereupon discharged Christie and at once put another in his place.
The trial judge charged the jury, that if Christie refused to do what under his employment he ought to have done, the discharge was lawful, but if what he was told to do was not within his employment, Constable had bo right to discharge him. This instruction was in all respects correct. If the jury *613credited the testimony of Christie, he (Christie) could not have obeyed the order of Constable without disobeying his principal.
Whether the plaintiff below was properly discharged was n question of fact for the jury, and in this respect there was no error in law.
The defendant’s counsel also asked the trial judge to charge the jury that “plaintiff’s subsequent employment in selling glass without insisting upon fulfilling his term was a. bar to this action.”
Christie testified on the trial that Constable discharged him absolutely on the 14th of September, and that he went the next day to Wharton and asked Wharton to reinstate him in his place; that Wharton refused to do so, saying that Constable had a right to discharge him, and that soon afterwards Wharton employed him to sell glass on commission, by which he earned $45.
Whether this is true was a question of fact for the jury, and we must accept it as true in considering whether there was any error in law.
The trial judge told the jury that they might regard the new employment of Christie as an acquiescence in his discharge, but that it did not necessarily bear that construction as a matter of law. That when a man was unlawfully discharged, his conduct in attempting to work, even for his old •employer, did not necessarily commit him to acquiescing in his discharge. That the plaintiff’s conduct was susceptible of either of these understandings on his part—first, that he recognized that he was properly discharged, or, secondly, that, without recognizing the propriety of it, he might still earn what he could, even from his late employer. ■
By these instructions the question was properly submitted to the jury under all the circumstances of the case as a question of fact, and the refusal of the court to charge otherwise constituted no error in law.
The main ground relied upon for reversal is that Christie, by a written resignation, acquiesced in his discharge.
*614Christie testified that after Constable had discharged him,, on the T4th day of September, he wrote out and signed the following paper, and handed it to Constable:
“ Camden, September 14, 1882.

“Mr. Joseph Whartons

“ I hereby resign my position as inside manager of glass works, to take effect from September 8th.
“J. J. Christie.”'
Pie said he wrote this at Constable’s dictation, because Constable told him that if it was known that he was discharged, he could not get employment elsewhere; that his discharge Avould be kept secret, and this resignation would assist him in getting work in some other place. Pie denies that he consented to the discharge, and says that he went the next day to Wharton and asked to be reinstated, which was refused.
The trial judge on this branch of the case charged the jury that if this resignation was Christie’s voluntary act, and if he ceased to work because of the acceptance by his ■ employer of the proposition contained in that resignation, he could not recover; but if Christie was discharged before he wrote that paper, and his failure to continue work was not due to a voluntary retirement, but to a compulsory retirement, and the paper-was written by Christie at the suggestion of Whartou’s agent -for the mere purpose of enabling Christie to secure other employment, then it did not operate as a bar to the action. The trial judge further charged in this behalf, that even though-Christie did not intend this paper to be a resignation, but simply a device to aid himself to obtain another position, yet if Christie allowed Wharton to remain under the impression that he had voluntarily resigned by this written paper, that operated as an estoppel, and he could not recover.
These instructions presented the law as favorably for the defendant below as he was entitled to have it declared.
It was, under the evidence, a question of fact for the jury, whether the written paper was a voluntary surrender by the-*615plaintiff of his position, or whether, after being compelled aga.inst his will to submit to discharge, he resorted to the resignation for the purpose testified to by him, at the suggestion of defendant’s agent.
The Cumberland R. R. Co. v. Slack, 45 Md. 161, presented the question involved in this case. The railroad company employed Slack as its general superintendent for a year, commencing January 1st, 1874, at an annual salary, payable monthly. On the 9th of April, 1874, he received the following letter from the president of the company :
“New York, April 8, 1874.

“C. Slack, Esq., Superintendent, Mount Savage:

“ Dear Sir—I am satisfied that the interests of this company require a reorganization of its local management by the concentration of its affairs in Allegany county under one head. Accordingly, I write by to-day’s mail to the second vice president to assume charge of the railroad. Recent circumstances have confirmed the opinion above expressed. I presume you will prefer to retire by means of a resignation. It is hereby understood that the same is accepted, and you will please telegraph me of its transmission, as I .have instructed the second vice president to take entire charge of the railroad immediately on receipt of my letter. Please confer with Mr. Millholland in turning over the papers in the superintendent’s office.
“Yours respectfully,
“Allen Campbell, President.”
Slack at once acted in accordance with the request in the letter by surrendering to the company his charge and leaving the service of the company. On the next day he addressed to the president of the company the following note:
“April 10, 1874.
“Aden Campbell:
“ Dear Sir—I hereby resign the position of general superintendent of the Cumberland and Pennsylvania Railroad Company, to take effect at once.
“Yours truly, C. Slack.”
*616In an action of assumpsit brought by the railroad company against Slack to recover money alleged to be due by him to the company, he pleaded his discharge, and claimed to set off the amount due him for salary from the time he left the service of the company to the end of the year.
The opinion of the court, delivered by Chief Justice Bartol, held—
First. That the letter of the president of the company operated as a positive and peremptory dismissal of Slack from the service of the company.
Second. That the note of Slack, written the next day, could not change its character or construction or show that he voluntarily resigned, nor could it be construed as an acquiescence in his dismissal.
In the case cited the railroad company requested the trial judge to charge that the jury might find that, by the letter of April 10th, the defendant'consented to and acquiesced in the request to resign his place, and if they did so find the defendant could not be allowed to set off. The trial judge refused so to charge, and on the review of the case the Chief Justice ruled that the request was rightly refused; that it presented a question of law for the court, and, under the circumstances of the case, the jury could not infer acquiescence.
In the case under review the charge of the trial judge was more favorable to the employer, as under his instructions it was left to the jury to say whether the-conduct of the employe showed that he had acquiesced in his dismissal, and whether the resignation was in truth and in fact his act. Wharton could not claim to hold the resignation as a shield to himself, if it was given to Constable-upon the express agreement that he should use it to save Christie from the consequences of dismissal. If Christie voluntarily tendered. his resignation to Wharton, this action of course could not be maintained. But the very question before the trial court was whether Christie was chargeable with giving in such resignation to his employer. His evidence is that he lost his position, not by resignation, but by the wrongful act of his master. He was peremptorily *617dismissed from service, and for the consequences of such dismissal Wharton’s liability to him had become fixed. Nothing was done with the intention of discharging such liability. On the contrary, Christie expressly told Wharton that he wished to retain his position.
Constable had no right to deliver the resignation to Wharton to enable him to set it up as a bar to Christie’s action. That ■was a clear misappropriation of the document, and to permit it, under the circumstances detailed by Christie, to be used for ■such a purpose does great injustice.
In this review on writ of error the testimony of Christie ■must be accepted as true. In the face of his testimony, that the paper was given for his own benefit to the agent, and not for Wharton’s, it would, in my view, have been error in the ■court below to treat it as a bar to recovery. The questions arising in the case were properly submitted to the jury, and, •in my opinion, the judgment below should be affirmed.
For affirmance—The Chancellor, Knapp, Magie, Van Syokel, Bogert, Brown. 6.
For reversal—The Chief Justice, Depue, Reed, Scudder, Clement, Smith, Whitaker. 7.